DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Takakuwa (US 2017/0148656, made of record on the IDS dated 8/4/2020).
Regarding claim 1, Takakuwa meets the claimed, An imprint method of performing an imprint process for curing an imprint material in a state in which the imprint material on a shot region of a substrate and a pattern portion of a mold are in contact with each other, (Takakuwa [0151]-[0152] describes irradiating an imprint material on a wafer W while a template 62 is pressed onto the imprint material to harden it) the method comprising: an adjusting step of adjusting, in accordance with shape information (Takakuwa [0148] and [0030] describes a surface shape “shape information” of a wafer W is determined) indicating a shape of a surface of at least one of the shot region and the pattern portion in a thickness direction of the pattern portion (Takakuwa [0148] and [0028] describes measuring the surface shape or “shape information” of a wafer W via measuring the height distribution or nanotopography of the wafer) in the state in which the imprint material on the shot region of the substrate and the pattern portion of the mold are in contact with each other (Takakuwa [0148]-[0149] describe how the shape is determined, Takakuwa [0153] describes the measurements of shape taken before pressing are still accurate to the actual shape of the wafer.)
The position gap compensation unit described in the embodiment in Takakuwa [0148] does not meet the claimed, at least one of a distortion of the shot region in a planar direction orthogonal to the thickness direction of the pattern portion and a distortion of the pattern portion in the planar direction orthogonal to the thickness direction of the pattern portion, however the embodiment of Takakuwa [0030] meets the claimed, at least one of a distortion of the shot region in a planar direction orthogonal to the thickness direction of the pattern portion and a distortion of the pattern portion in the planar direction orthogonal to the thickness direction of the pattern portion, (Takakuwa [0030] describes that the formation and distortion of mask pattern or imprint pattern or “pattern portion” in the device area or “planar direction” is controlled. Takakuwa [0030] describes the surface shape is used to calculate stress and in turn position gaps and control parameters, the control parameters are then finally used to control the distortion of the mask pattern.)
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the method of correcting the template as described in Takakuwa [0148] with the planar  distortion correction as described in Takakuwa [0030] in order to ensure that the final design on the wafer matches the design layout in spite of any position gaps or deformation, see Takakuwa [0030].

Regarding claim 2, Takakuwa meets the claimed  The imprint method according to claim 1, wherein in the adjusting step, the shape information is acquired based on the shape of the surface of the shot region in the thickness direction of the pattern portion (Takakuwa [0028] describes measuring the surface shape or “shape information” of a wafer W via measuring the height distribution or nanotopography of the wafer.)

 Regarding claim 3, Takakuwa meets the claimed, The imprint method according to claim 2, wherein the shape of the surface of the shot region in the thickness direction of the pattern portion in the state in which the imprint material on the shot region of the substrate and the pattern portion of the mold are in contact with each other is a shape of the surface of the shot region in a state in which the substrate is held by a substrate chuck (Takakuwa [0147] describes a chuck 66 that holds the wafer W, see Takakuwa Figure 20 showing a chuck 66 holding the wafer W.)

Regarding claim 5, Takakuwa meets the claimed, The imprint method according to claim 1, wherein in the adjusting step, the mold is manufactured in accordance with the shape information such that the pattern portion includes a pattern that reduces the distortion in the planar direction orthogonal to the thickness direction of the pattern portion in the state in which the imprint material on the shot region of the substrate and the pattern portion of the mold are in contact with each other (Takakuwa [0030] describes that the formation and distortion of mask pattern or imprint pattern or “pattern portion” in the device area or “planar direction” is controlled.)
Regarding claim 6, Takakuwa meets the claimed The imprint method according to claim 1, wherein in the adjusting step, at least one of the shape of the shot region in the planar direction orthogonal to the thickness direction of the pattern portion and the distortion of the pattern portion in the planar direction orthogonal to the thickness direction of the pattern portion is adjusted in accordance with the shape information in the imprint process (Takakuwa [0030] describes that the formation and distortion of mask pattern or imprint pattern or “pattern portion” is controlled. Takakuwa [0030] describes the surface shape is used to calculate stress and in turn position gaps and control parameters, the control parameters are then finally used to control the distortion of the mask pattern.)
Regarding claim 7, Takakuwa meets the claimed The imprint method according to claim 1, wherein the shot region includes a patterned layer, and the shape of the shot region in the thickness direction of the pattern portion in the state in which the imprint material on the shot region of the substrate and the pattern portion of the mold are in contact with each other includes unevenness by the patterned layer, and the shape information includes information indicating the unevenness (Takakuwa [0028] describes measuring the surface shape or “shape information” of a wafer W via measuring the height distribution, height distribution is measuring the unevenness.) 
Regarding claim 9, Takakuwa meets the claimed, An article manufacturing method comprising: a step of forming a pattern on a substrate using an imprint method defined in claim 1; and a step of performing a process on the substrate with the pattern formed thereon in the step of forming, wherein the article is manufactured from the substrate having undergone the process (Takakuwa [0150]-[0152] describe imprinting and forming a pattern on a wafer W substrate to form a patterned and hardened imprint material.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takakuwa as applied to claim 1 above, and further in view of Cekli (US 2018/0292761).
Regarding claim 4, Takakuwa does not meet the claimed, The imprint method according to claim 1, further comprising a test imprint step of forming a cured product of the imprint material on a test substrate by the imprint process, wherein in the adjusting step, the shape information is acquired based on a shape of a surface of the cured product in the thickness direction of the pattern portion.
	Analogous in the field of adjusting, Cekli meets the claimed, The imprint method according to claim 1, further comprising a test imprint step of forming a cured product of the imprint material on a test substrate by the imprint process, (Cekli [0060] and [0062]-[0064] describe a correction process is performed on previously patterned layer)  wherein in the adjusting step, the shape information is acquired based on a shape of a surface of the cured product in the thickness direction of the pattern portion (Cekli [0063]-[0064] describe a height map of a wafer is measured and used to perform corrections.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of Takakuwa by performing a test imprint step on a previously formed product as described  in Cekli in order to form new patterns in exactly the correct position on previously patterned substrates, see Cekli [0060]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takakuwa as applied to claim 1 above, and further in view of Sato (US 2017/0023857). 
Regarding claim 8, Takakuwa meets the claimed The imprint method according to claim 1, and the shape information includes information indicating positions of a plurality of portions in the thickness direction of the pattern portion, (Takakuwa [0028] describes measuring the surface shape or “shape information” of a wafer W via measuring the height distribution of the wafer, the height is a position) the portions being located in a region of the pattern portion where the alignment mark does not exist (Takakuwa [0028] describes using surface shape of the of the wafer W, it is inherent that there are not pattern portion alignment marks on the wafer because they are on the pattern portion of the mold.)
Takakuwa describes alignment marks but does not describe wherein the pattern portion includes an alignment mark. 
Analogous in the field of imprinting processes, Sato meets the claimed, wherein the pattern portion includes an alignment mark (Sato [0018] describes mold-side alignment marks are formed on a pattern surface of the mold.)
It would have been obvious to a person of ordinary skill in the art the modify the method of Takakuwa to include alignment marks on the pattern portion in order to detect a shift between the position and shape of the pattern portion and the substrate and prevent errors, see Sato [0028].
Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that Takakuwa discloses the shape measurement device measures the shape before the wafer is patterned and therefore does not meet the claimed shape of the shot region or pattern portion in the state in which the imprint material on the shot region of the substrate and the pattern portion of the mold are in contact with each other. Examiner disagrees. First, the embodiment cited in [0146] and forward refer to an embodiment in which the wafer is not delivered between the measurement device and the patterning device, see [0154]. The shape measurement device still operates in a similar manner to previous embodiments, but the transfer step does not occur. Further, while Takakuwa does not explicitly describe determining the shape while the mold and shot region are in contact with one another, the claim only requires that the adjusting is performed in accordance with the shape during the contact. There is no specific recitation of the shape being determined during contact. Takakuwa [0153] describes that the state of the wafer before pressing can reflect the results of the measurement of the stress on the wafer, therefore, although the shape detection in Takakuwa does not occur during the contact, the shape detected previously is still accurate during contact. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0320842, made of record on the IDS dated 8/4/2020, see Figure 6 and [0023], and [0031]-[0037] describing determining shape and applying force. US 2013/0134616, see [0030] describing a shape being determined during pressing. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744